Citation Nr: 1115279	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  94-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  What evaluation is warranted for left carpal tunnel syndrome as of June 13, 2006?

3.  Entitlement to an effective date earlier than February 12, 2007, for the award of service connection for neuropathic bladder.

4.  Entitlement to an effective date earlier than July 2, 2002, for the award of service connection for a lower spine condition.

5.  Entitlement to special monthly compensation on account of loss of use of a creative organ.

6.  What evaluation is warranted for depression as of July 2, 2002?



REPRESENTATION

appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESSES AT HEARING ON APPEAL

appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from July 3, 1986, to August 8, 1986-a total of 35 days.  All service was performed in peacetime in San Diego, California.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a right shoulder disability and "What evaluation is warranted for depression as of July 2, 2002?" are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  The appellant is not credible and his statements are accorded no probative value.

2.  Objective testing of the left upper extremity in July 2006 does not show moderate incomplete paralysis.

3.  Prior to February 12, 2007, the preponderance of the credible evidence is against a finding that neuropathic bladder is attributable to service or a service-connected disability or disabilities.

4.  A November 1989 Board decision denied entitlement to service connection for a low back disorder.  That decision is final.

5.  An application to reopen the claim for entitlement to service connection for a lower spine condition has been pending since 1992.  

6.  Prior to July 2, 2002, the preponderance of the credible evidence was against a finding that a lower spine condition is attributable to service or a service-connected disability or disabilities.

7.  The competent and credible evidence shows that the appellant has not lost use of a creative organ as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for left carpal tunnel syndrome have not been met since June 13, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2010).

2.  The criteria for an effective date prior to February 12, 2007, for the award of service connection for a neuropathic bladder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date prior to July 2, 2002, for the award of service connection for a lower spine condition have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. § 3.400.

4.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As to the claims of entitlement to a higher initial evaluation for left carpal tunnel syndrome, and entitlement to earlier effective dates for the award of service connection for neuropathic bladder and a low back condition, because service connection for left carpal tunnel syndrome, neuropathic bladder, and a low back condition have been awarded with an initial rating and an effective date, the notice requirements of 38 U.S.C.A. § 5103(a), have been met, as the appellant's claims for service connection have been successful.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

There is no issue as to providing an appropriate application form or completeness of the application.  As to the claim of entitlement to special monthly compensation on account of loss of use of a creative organ, the claims file shows that a letter was sent to the appellant's representative, but there is no date stamped on the letter to show when it was sent.  Based on the December 2009 statement of the case, it indicates the letter was mailed in September 2008.  In that letter, VA notified the appellant's representative of the information and evidence needed to substantiate and complete a claim for special monthly compensation.  VA did not thoroughly address what part of the evidence is to be provided by the claimant and what part VA would attempt to obtain and did not address how disability evaluations and effective dates are assigned.  The Board finds, however, that the appellant has not been prejudiced by these failures, which reasons are explained below.

As to the RO's failure to thoroughly address what part of the evidence is to be provided by the claimant and what part VA will attempt to obtain, VA stated that if the appellant had received treatment with VA, it would obtain the records.  Thus, the appellant was informed that VA would obtain VA medical records.  This does not explain to the appellant that VA is responsible for obtaining records held by any federal government agency or that VA would assist the appellant in obtaining records from facilities that are not government agencies.  However, neither the appellant nor his representative can argue the appellant is unaware of who bears what responsibility for obtaining and submitting evidence for two reasons.  First, the appellant has been submitting claims consistently with VA since 1986.  He has received multiple VCAA letters wherein the RO has laid out in exhaustive detail who bears what responsibility for obtaining and submitting evidence.  See January 2007, July 2007, November 2007, and September 2008 VCAA letters.  At least three of these letters were submitted prior to the appellant 's claim for entitlement to special monthly compensation on account of loss of use of a creative organ.  The appellant would be hard pressed to argue that these duties change depending on the claim filed.  The duties are the same regardless of what claim is filed (service connection, increased rating, earlier effective date, special monthly compensation, etc.).

Second, the representative is an experienced attorney in this area of law and has represented the appellant since he first submitted this claim for special monthly compensation benefits in 2008.  Back in 2006, the United States Court of Appeals for Veterans Claims (Court) found that VA had not fulfilled its duty to notify and assist the appellant in connection with the claim for service connection for a urologic disorder.  The appellant had not been represented at the time he submitted his claim for service connection for a urologic disorder or at the time of the initial rating decision.  Thus, it is reasonable that the Court would find that the appellant had been prejudiced.  At this time, and in this case, that argument cannot be made.  

As to the RO's failure to address how disability evaluations and effective dates are assigned, initially, it must be noted that special monthly compensation is not assigned a disability evaluation.  Rather, it is an additional sum of money added to the monthly compensation.  Thus, an evaluation would not be assigned in this case, and VA's failure to address that is harmless error.  

As to the RO's failure to address the effective date, there are multiple reasons the appellant has not been prejudiced by the RO's failure to address this in connection with this specific claim.  One, the claim has not been granted, and thus the appellant not having knowledge of how effective dates are assigned is harmless error.  Two, the appellant and his representative, after having been informed that a benefit was granted, filed claims seeking entitlement to an earlier effective date.  The representative has made detailed arguments as to why the appellant should be entitled to an earlier effective date.  Thus, this shows actual knowledge of how effective dates are assigned.  Three, the appellant was informed as to how effective dates are assigned in the letters dated in January 2007, July 2007, November 2007, and September 2008, all of which were sent prior to the March 2009 rating decision that denied the claim for special monthly compensation.  Thus, there was no prejudice to the appellant.  

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records, private medical records the appellant had identified and provided permission for VA to obtain, Social Security Administration records, and providing the appellant with a hearing before the Board in 1995.  

VA provided the appellant with an examination in connection with claim involving the left carpal tunnel syndrome.  VA also provided the appellant with an examination in connection with his claim of entitlement to special monthly compensation on account of loss of use of a creative organ.  VA did not, however, provide the appellant with an examination in connection with his claims of entitlement to earlier effective dates for the awards of service connection for neuropathic bladder and a low back condition, as these claims does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  

The Board acknowledges that in the December 2009 examination report, the examiner indicated that the claims file was not available for review and that medical records were not reviewed.  The Board finds that this does not make the December 2009 VA examination inadequate.  The issue before VA is whether the appellant has loss of use of a creative organ.  In this case, the appellant's claim is based upon whatever current symptoms the appellant is experiencing-not the etiology of the symptoms-in connection with the service-connected erectile dysfunction.  In the December 2009 VA examination report, the examiner specifically addressed whether there was loss of use of a creative organ.  Additionally, the appellant discussed with January 2003 and June 2006 VA examiners his ability/inability to have sex, and those examiners indicated they had reviewed the evidence of record.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Credibility Determination

Initially, the Board will discuss the appellant's credibility since the issues being decided are directly impacted by whether or not the Board finds him to be a credible historian.  The Board concludes that the appellant is not a credible historian, and a detailed explanation follows.  

For background purposes, the appellant began working for a company in 1987 as a key maker.  In 1990, he was transferred to a store in the Santa Barbara, California, area.  He had been working in Boston previously.  The appellant's wife volunteered at the store.  The appellant was terminated from his job in April 1992 and subsequently filed a claim for workers compensation benefits due to incurring "rat mites."  He stated these mites made it intolerable to work in the store's location.  The appellant and his spouse won a settlement and petitioned to reopen the case in October 1996 because the "condition had worsened."

The appellant's story as to what happened in service has evolved over the years into a complete exaggeration and misrepresentation of the facts.  For example, a July 11, 1986, service entry shows that the appellant "while marching foot was caught in a trench and now his [left] hip hurts."  Another July 11, 1986, entry shows that the left foot "fell in hole, felt hip pop, has had pain since."  A third July 11, 1986, entry shows that the appellant "caught his foot in a trench while marching after arrival at [Naval Training Center]."  An October 1986 VA psychiatric evaluation shows the appellant reported, "He states he injured his hip on July 9th in boot camp.  He was marched into a drainage ditch around 3:30am.  The right foot went in and the left stayed out."  Thus, it is clear that the appellant's foot was caught in a trench, at which time, he felt left hip pain.  These are the accurate facts as to what happened in service.

However, in October 1988, the appellant reported that he was marching and fell into a trench and "four other individuals fell on top of him."  See October 1988 private medical record by Dr. James Shea.  In August 1992, the appellant stated he marched into a ditch and five people fell on him.  See VA Form 21-4138, Statement in Support of Claim from appellant.  In October 1993, the appellant stated he had fallen five and a half feet down and five others fell on top of him.  See VA Form 21-2545, Report of Medical Examination for Disability Evaluation under Item 15, "Narrative History."  At the August 1995 hearing before the undersigned, the appellant testified under oath that he fell five and a half feet and had five other guys fall on top of him.  See Hearing Transcript on pages 5, 21, 24.  

As the years have gone by, the appellant's story has become more and more exaggerated and downright fictitious.  An October 1995 VA hospitalization summary report shows the following description:

The patient is a thirty-seven-year-old, left-handed, white male with no significant medical history until June, 1986, when he fell into a trench or bunker along with other Navy "officers" (sic) in San Diego boot camp as a new recruit and was at the bottom of the pile sustaining blunt trauma to the back[,] mostly his thoracic back and head and he was dazed and also sustained left hip dislocation and probable trochanteric fracture and severe spinal back pain from the thoracic to the lumbar spine region.

At a June 2006 VA examination, the appellant reported falling into a five-and-a-half-foot "concrete trench in the ground and five people fell on top of him."  In April 2008, he reported being "gravely injured" when he fell into a trench.  See April 2008 VA treatment record.

Thus, the story has changed substantially from his foot stepping into a trench to his entire body falling into a five-and-a-half-feet deep concrete trench with five people falling on top of him.  He now alleges that he sustained a head injury and a dislocated left hip.  There is no evidence whatsoever of a hip dislocation.  See service treatment records, including bone scan and x-ray, which were both negative.  See also August 1986 x-ray of left hip and pelvis showing "no fractures are noted, and the [sacroiliac] joints are normal.  No other abnormalities are noted.; September 1986 left hip arthrogram showing "no evidence abnormalities of the left hip joint."; and June 1996 VA x-ray of the pelvis and left hip showing "no evidence of fracture or dislocation."  The claimant's constantly morphing history negatively impacts his credibility.  Indeed, it demonstrates his ability and willingness to significantly embellish and misrepresent the facts for his own purposes.  It is one thing to slightly exaggerate alleged facts.  It is another thing entirely when the story goes from having one's foot step into a trench to having one's entire body fall into a concrete trench with five other people falling on top of him with a head injury and hip dislocation.  The claimant's subsequently reported history is rejected as not even remotely credible.

Additionally, the appellant has provided inconsistent statements regarding a spinal injury at the same time as his left hip.  For example, an October 1988 VA examination report shows the appellant reported injuring his left hip and back at the same time.  A September 1992 VA treatment record shows that the appellant reported falling into a ditch and suffering injuries to his left hip and thoracic spine area.  An October 1993 VA joints examination report shows that the appellant stated that he developed severe left hip and "less severe lower back pain" following the injury, which he described as falling into a trench that was five feet deep with five individuals falling on top of him.  At the August 1995 Board hearing, the appellant described his injury as follows:

I want to tell the Board and tell the people who are making this decision that I had this problem when I got hurt in the United States Navy when I fell in that ditch and I didn't-I got marched into a ditch.  I didn't trip, I fell, meaning my left hip went over my right side of my body and I went down on my head and 5 other people directly hitting me.  It was like a dog pile but everyone hitting you all at once and these gentlemen were not small, they were quite, you know, they were muscular. . . .  

See Transcript on page 21.  

This was the first time the appellant alleged having sustained a head injury as well.  This allegation is a complete fabrication.  Compare 1995 testimony with service treatment records, which fail to show any sort of head injury.  An April 1997 private medical opinion from Dr. Robert T. Grattan shows the appellant reported injuring his hip and "neck."  A March 1998 VA examination report shows that the appellant reported sustaining back trauma "from other soldiers landing on his back."  These are yet additional inconsistent statements by the appellant.

The appellant has shown a pattern of claiming injuries and/or disabilities, and obsessing about injuries and the treatment for these injuries and complaining that no one wants to help him.  For example, in a January 1993 treatment record from Dr. Don Shutzky, he described how the appellant had lost his job because of his employer's unwillingness to respond to his complaints about bites from insects in his work situation.  The appellant described a former employer as indifferent to his distress.  The appellant reported being angry and hurt at the uncaring attitude, as well as the lack of support he received from family members and friends.  Dr. Shutzky stated the appellant was preoccupied with the stress he had experienced at work and in the family.  In an October 1995 VA hospitalization summary report, a VA examiner noted that that a faculty of doctors had evaluated the appellant's medical picture.  They concluded that the appellant needed to see a psychiatrist "as there could be a psychological concomitant of his apparent obsession with these symptoms and may be exaggerating the symptoms and also his incessant demands for surgical intervention."

At the August 1995 hearing, the appellant described seeking treatment for his multiple physical and psychiatric complaints while in service and described how doctors (1) refused to write down his physical complaints; (2) lectured him about how much money the Navy was spending on him and that he needed to get back to duty; (3) refused to touch his left hip when the appellant complained about pain because the doctor alleged, "I'm not a fag."; and (4) tried to cover up his physical/psychiatric disabilities.  Specifically, he testified that:

While I was in the Navy, in boot camp, on basic leave, on the July 23, basically it was the 24th, I was beaten up and raped by 3, by 3 people.  I don't know who they were.  I then had a nervous breakdown and I went and I talked to mental, a psychiatrist there on the base and I started trying to tell her what was going on with me and she basically told me that the United States Government and the United States Navy spent $10,000 on me and that I had no right of basically feeling the way I did of wanting to end it all and I was thinking of suicide. . . . 

I went back to the doctor and he said nothing was wrong with me and I said, yeah, my back is bothering me and my hips bothering me and I'm having problems and I hit my head also and I can see the scrapes on my head but nobody did anything.  I said you can put your hand on my hip and the doctor goes, he goes I'm no fag, and I said, say what, you know, I got a problem with my hip and he said, no. . . .

I did not get the proper medical attention when I was in the United States Navy.  I was told when I enlisted that if something went wrong they would take good care of me and in fact, I was not taken good care of.  My Government property, which they considered me, was destroyed by them, and I didn't have problems before, and it has been stated that I didn't have problems before, and when I come out I'm having problems and I've been having, though the documentation isn't, isn't how you say, always concurrent . 

...

I was dropped through the VA system, I mean I was lost in the system from '91 to '92.  The reasons why I was dropped through the system is the fact is the doctors would cancel appointments and not reassign them. . . .  The thing is, is that has been the primary issue of dealing with is the fact is no one has properly medically treated me.  The records are not precise. . . .  

I'm seeing the VA over at Wadsworth.  I'm seeing the doctors but I'm still not getting the medical attention that I deserve. . . .  [E]ven when I go to the VA doctors on over, where I'm seeing them right now over at Wadswroth, they'll say one thing and you find out later that they didn't write everything down so I don't know if [my back complaints have] been documented.  All I know is that what I've been told is that I would like to have a tape recorder like we're having right now in each doctor's office.  

Okay, on my spine.  I had a problem in the United States Navy with it.  I mentioned it to them and nobody addressed it.  When I left the service, no one addressed it.  I mentioned it, they didn't write it down, therefore, I am-the way VA makes it responsible, it makes it feel like the veteran is responsible for what the doctor doesn't write or does write.  And if we don't know what they are actually writing at the time when they are writing, therefore, we don't know if it's written or not.  

I'm just really upset about the fact is I didn't get proper medical treatment while I was in the United States Navy.  I didn't get to go to Balboa Hospital when I got hurt immediately.  I didn't get the proper medical treatment.  And the thing is I didn't get it, and I want it now, and I deserve it now.  I think I deserve it.

See Transcript on pages 6, 10-12, 14, 17, 27-28.

In Dr. Slutzky's January 1993 letter, he noted the appellant had "no history of alcohol or drug abuse."  Significantly, the service treatment records show that the appellant had reported he had "been drinking approximately 1 pint of hard liquor per day for 'some time.'"  When asked about his alcohol use, the appellant reported "trying to stop drinking at 19" years old but was unsuccessful.  See also August 1998 Memorandum Decision on page 2 (quoting the service treatment record).  Thus, the appellant's denial of any past alcohol abuse to Dr. Slutzky is a fabrication.

Also making it difficult to accept the appellant's words are reports such as this by a medical professional:

(The appellant) states his relationship with [his mother] was "okay."  He describes her as a woman who "weighed over a thousand pounds."  He states she did not cook or clean and that the children cared for themselves.  "She taught me how to eat my boogers."  (The appellant) states that his mother "[Defecated] and [urinated] all over the room" and that you couldn't get close to her because of the malodorous environment.  (The appellant) states his father worked in the Navy for internal security.  He describes him as a physically abusive man who "Taught me how to kill animals and people at seven years old." . . . .

(The appellant) goes on to say he receives regular signs from God on a daily basis.  (The appellant) states that he has been told conversations that have occurred between Al Gore and George Bush in his conversations with God.  He believes that God is instructing him to tell all the people about the various information that he is receiving about corrupt government and corrupt corporate figures.  (The appellant) believes that a rainbow was placed in the sky by God not to show that there wouldn't be another flood but to show the human race that they are "A rainbow of [feces] if they don't get peace on earth."

See October 2003 VA psychiatric evaluation report.

After reviewing the evidence it must be concluded that the majority of the medical opinions provided throughout the years have been based upon inaccurate, entirely embellished facts provided by the appellant, which will be discussed in more detail as applicable.  

Additional evidence showing the appellant's inconsistent statements is the appellant's allegation that he was raped in service by three men.  There are service records showing that the appellant reported his wife was almost raped and then he changed it to him being raped.  See August 1, 1986, entries (these records are not attached to the service treatment records in the envelope).  At an October 1986 VA psychiatric evaluation, the appellant alleged that while on medical hold, three people threw a blanket over him and raped him.  One man performed fellatio on him and the other two had rectal sex with penetration.  The examiner wrote, "The records are missing 2 1/2 days after that."  The appellant also reported that others were in the barracks but "did not try to help" him.  In March 1989, the appellant stated that he had planned to report the rape to a doctor but he was "so emotionally upset about being raped and injured" and feeling like he could trust no one, he changed his mind.  See attachment to March 1989 VA Form 9, Appeal to the Board.  At the August 1995 hearing before the undersigned, the appellant confirmed he never told anyone about the rape while in service.  See Hearing Transcript on page 28.

Yet, at a March 1997 private examination in connection with the claim against the private employer related to mite bites, which is discussed in greater detail below, the appellant claimed that the men blindfolded him and he was forced to perform fellatio.  See April 1997 psychiatric evaluation by Dr. Robert Grattan on page 21.  Thus, initially, the appellant had claimed one of the assailants performed fellatio on him and he changed it to him having to perform fellatio on one of the assailants.  Also, at the August 1995 hearing before the undersigned, the appellant stated the assailants had put a wire around his neck and raped him.  Initially, the appellant had claimed that a blanket was thrown over him, then he was blindfolded, then he had a wire put around his neck.  These facts are inconsistent. 

In the April 1997 examination report by Dr. Grattan, he stated the appellant's statements were "given to hyperbole, misinterpretation, and exaggeration."  He also stated that it was difficult to assess the appellant's potential for violence "because of his dramatization and hyperbole." 

Additionally, the appellant has been inconsistent regarding whether he reported the rape or not.  As stated above, at an August 1986 psychiatric evaluation, the appellant stated the records pertaining to the rape went missing two and one-half days later.  He reported to Dr. Grattan that "his records concerning this assault were misplaced."  In reading these two documents, it would indicate that the appellant was talking about service treatment records pertaining to the rape.  However, the appellant has also claimed he never reported the rape to anyone while in service.  See August 1995 hearing transcript on page 4.  If true there would be no in-service records addressing the alleged rape.  In his April 1997 evaluation report, however, Dr. Grattan stated, "[The appellant] alleges that he actually did report the incident but the Navy lost the papers."  These examples are yet additional inconsistent statements from the appellant.

For the record, the Board rejected his allegations of the in-service rape in an August 1989 Board decision.  The undersigned also rejected and still rejects the appellant's allegations of having been raped in service for multiple reasons-his inconsistent statements throughout the record, the lack of credibility he demonstrated at the August 1995 hearing before the undersigned, and the fact that he has an excuse for why there was no rape reported in service and why he claimed his wife had been raped instead of him.  His story is not remotely credible.  

Consistent with his lack of consistency, the appellant subsequently added that he had been beaten about his genitalia at the time of the rape.  Because the Board rejects the appellant's allegation of an in-service rape, it rejects as untrue the allegation of the genital injury.  Unfortunately, many examiners have diagnosed the appellant with the neurogenic bladder due to service based upon the appellant's unverified and incredible report of an in-service genital injury.

It is not just prior Board decisions or the undersigned Veterans Law Judge who have found that the appellant is not credible.  Indeed, multiple examiners throughout the years who have examined the appellant in multiple medical records note inconsistent behavior and/or inconsistent statements during physical or psychiatric examinations, or during review of the records.  For example, from August to December 1986, the appellant underwent multiple tests pertaining to his left hip complaints.  In a January 1987 addendum, the examiner wrote he had discussed the appellant's case with two attending physicians and that the appellant's snapping hip was "not" a post-traumatic injury, as there was "no pathomechanic explanation for this process in terms of injury."  Rather, the examiner found that it was a "voluntary process."  See January 1987 VA treatment record.  (Emphasis in the original.)  

In an April 1992 psychological assessment, the examiner noted the appellant made contradictory statements about whether or not his parents had been separated.  The psychologist stated that the Minnesota Multiphasic Personality Inventory and Millon Clinical Multiaxial Inventory were "invalid" and "suggested exaggeration, feigning of symptoms."  See April 1997 report from Dr. Grattan in describing his review of the April 1992 psychological assessment by Dr. Bruce Rubenstein.  In August 1992, a VA examiner noted that the appellant's facial involvement to hyperreflexia of the lower extremity was "incongruent."  

In a February 1994 psychological report, the examiner declared that the Minnesota Multiphasic Personality Inventory and Millon Clinical Multiaxial Inventory were "invalid with a tendency to magnify."  See April 1997 report from Dr. Grattan in describing review of the April 1992 psychological assessment by Dr. Tchia Litman.  In a February 1992 report, the psychiatrist found the appellant's reaction to the mite bites to be "excessive."  Id.  In a report, Dr. Grattan reviewed the evidence and examined the appellant himself.  He described the appellant to be "given to hyperbole, misinterpretation, and exaggeration."  Id. at page 24.  The mite bites had occurred in 1991 and 1992.  This examination was conducted in 1997.  Dr. Grattan stated that the appellant displayed his torso and pointed out a few scattered red blemishes.  He stated, "Considering the length of time since the infestation and [the appellant]'s picking, probing, and squeezing of the area[,] one must consider a factitial component to the lesions."  Id. at page 30.  Dr. Grattan made the following observation, in part:

Parenthetically, it was difficult to read the handwritten [VA] notes which were not in chronological sequence but after a fairly careful perusal[,] I saw no mention of the insect bites even though there were visits by [the appellant] dating through October 1992.  Considering his fixation on the mites during this period[,] that omission seems curious.

Id. at page 31.  

The appellant took the Minnesota Multiphasic Personality Inventory in connection with Dr. Grattan's psychiatric evaluation, which was, again, found to be invalid due to responding in an "exaggerated manner, endorsing a wide variety of inconsistent symptoms and attitudes," which was based upon random responding, falsely claiming psychological problems, etc.  Id. at attachment.  

The appellant was hospitalized at VA in October 1995 to address his neurological symptoms.  When performing a neurological examination, the examiner noted that the appellant had normal position sense "but he also revealed slightly equivocal inconsistent extinction to double simultaneous stimulation."  This examiner noted that the appellant used a walker and noted he experienced left hemiparetic gait, but that it was awkward because "he favored his left hip greatly."

In March 1997, the appellant underwent psychological testing.  The examiner stated that the results were invalid because the appellant responded in "an exaggerated manner endorsing a wide variety of inconsistent symptoms and attitudes."

In November 2000, when seen by VA neurology, the examiner noted that on motor testing, "There is some give way weakness, and I question his full motivation sometimes on strength testing on the left side.  The right side seems entirely normal, though there is perhaps a little distal weakness in the right leg, []though this is also inconsistent."  The examiner concluded there was some suggestion of "embellishment" on examination, as there was no evidence of active neurologic disease.  See November 2000 VA treatment record.  

In December 2000, when undergoing a VA examination, the examiner stated, "When hip mobility is tested formally, only a few degrees of flexion are allowed, but more is seen when he climbs and moves on the exam table."  See December 2000 VA "Peripheral Nerves" examination report.  

This same examiner saw the appellant in September 2002 and noted that this examination was "contaminated with functional overlay" and concluded that the subjective complaints outweighed the objective findings.  See September 2002 VA examination report.  There, the examiner had noted there was no "atrophy or fasciculation" to verify the appellant's complaints of weakness.  Id.  He made similar findings in a November 2003 VA examination report.  

An August 2001 VA treatment record shows that the appellant's physical therapist stated that the appellant had told her he was using the TENS unit.  She stated, "I seriously question the validity of this statement because he has never obtained any additional electrodes for his TENS unit since he was issued the unit 4/19/00.  This indicates that in the past 18 months[,] he had only had two packages of 2 pair of reusable electrodes which under most circumstances last 30 days each at best and one 40 count package of disposable electrodes[,] which is just 10 applications."

At an October 2003 VA "fibromyalgia" examination, the examiner noted that response to vibratory sensation was "inconsistent."  In February 2004, the appellant was seen for the lipoma that had been removed from his back (which lipoma is service connected).  There, the examiner noted that range of motion of the cervical spine was "variable, depending on whether the patient is aware of being tested.  It is decreased when the patient is being tested."  In April 2005, the appellant was seen by a VA kinesiotherapist, who found that the appellant's level of pain was "inconsistent with his actions.  Patient reports 10/10 pain but is able to laugh, smile, and joke the entire visit[.  H]e is able to ambu[l]ate with his walker [greater than] 1000 f[ee]t [without] difficulty."  But see July 2005 VA joints examination report (three months after April 2005) (showing examiner wrote, "Walking is limited to about one minute with his walker.")

At a June 2006 VA "Brain and Spinal Cord" examination, the examiner, in noting that the appellant was reporting that the lipoma had spread up into his neck and down to his lumbar spine called such statement a "gross inaccurac[y]."  He stated that the appellant reported, the following, in part:

In addition to his neurogenic bladder, he is claiming fecal incontinence.  He states that he has fecal staining of his shorts at least three times per week and that he has extreme urgency to defecate. . . .  At one point, he was confabulating that he had an entire bowel movement in his pants at least three times per week.  When questioned why he was not using a diaper, he went back to the fecal soiling story. . . . 

I believe the [V]eteran grossly magnifies his symptomatology and much of it, especially the sensory phenomenon, may be factitious.  With the relatively normal objective findings on physical [examination], one is hard pressed to identify with physical disease.

Interestingly, the appellant reported he had been using a walker since 1992 and "[f]or the last year he claims that he is 90% in a wheelchair."  The examiner noted that he could not conduct certain testing because the appellant refused to stand and "refused to walk."  An electromyography conducted at that time showed findings that the examiner stated would "produce a marked ambulation problem."  However, the examiner curiously found that there was "no apparent atrophy of any of the musculature" in the lower extremities.  

The Board notes that in December 2006, the appellant reported that he had been "mostly confined to a wheelchair for the last three years."  (That is, approximately since about December 2003.)  This was the same examiner who examined him in June 2006, at which time, the appellant reported being mostly in a wheelchair for one year.  (That is since approximately June 2005.)  This is yet another inconsistent statement from the appellant.  The examiner stated, "The [V]eteran states that he does virtually nothing at home."  Remarkably, physical findings revealed, "no evidence at all of major motor atrophy or fasciculation."  

At an August 2007 VA psychological evaluation, the examiner stated that the appellant's somatic concerns appeared to be exaggerated.  In asking the appellant to perform certain tests, he stated that he felt the appellant was intentionally performing poorly on this task.  In the examiner's comments, he stated, "Physicians have questioned whether he exaggerates symptoms to obtain benefits.  I have described manipulative behavior during this interview."  

Thus, the appellant's word and actions at examinations cannot be trusted.  When multiple clinical professionals from all areas of medicine question the credibility of the appellant's history, symptom presentation, and behavior during the various examinations and provide specific reasons for this concern, the Board is justified in not trusting his credibility as well, since the examiners have had an opportunity to see the appellant, hear his complaints, and make informed clinical findings based upon the face-to-face examination.  The number and type of findings by professionals is remarkably consistent.  

One may argue that because the appellant has been diagnosed with a delusional disorder that the multiple reports of inconsistent findings may be symptoms of that disorder; however, the appellant knows how to report homicidal thoughts about people in the Navy who allegedly injured him when talking to VA, and how to report homicidal thoughts about the people for whom he worked when filing a claim for workers compensation benefits.  See, e.g., September 5, 2000 VA treatment record ("Approximately 80% of sessions with [V]et include episodes of extreme rage or despair.  Often he experiences homicidal ideation toward the perpetr[a]tors of his [in-service] injury and suicidal ideation.") and April 7, 1997 psychiatric evaluation by Nancy Smith, M.D., (noting the appellant had homicidal ideation towards an attorney who represented the appellant's employer (Sears) and people who appear to be the owners of the key company of which the appellant was an employee.  There he stated he was not wrong to kill those from Cole Key Company and the insurance company who screwed up.); April 1997 Social Security Administration application completed by the appellant (stating, "This make[s] me want to kill Zurich, Cole, and Sear[s] any person involved with me and my wife getting bites and being forced to get more bites."); and December 10, 1996, entry by Dr. Slutzky, ("[The appellant] ha[s] murderous feelings towards the people they are confronting at Sears and the Workers Compensation insurance.").  

Additionally, when the appellant is reporting nightmares to Social Security and doctors who are seeing him in connection with his workman's compensation claim, the appellant reports nightmares regarding being bitten by mites.  However, with VA, he reports nightmares related to the alleged in-service rape (which the Board finds did not happen).  Compare April 1997 Social Security application with 1999 and 2000 VA treatment records.  This shows the appellant's ability to distinguish between this claim with VA and his claim in connection with his employment.  The appellant's delusional disorder is likely not genuine in that the appellant reports delusions to examiners to support his assertion that he has developed a psychiatric disorder due to his employment with the key company and his Navy service.  Anyone can report talking to God and hearing conversations.  Whether someone genuinely believes that is another story.  Unfortunately, because of the numerous inconsistent statements by the appellant, the Board has no basis to accord any probative value to the appellant's statements. 

In addressing the credibility the Board finds that the appellant engages in intentional benefit-seeking behavior, done for the purposes of obtaining additional benefits with the applicable organization.  With VA, the appellant's psychiatric symptoms are attributable to his anger at how VA has treated him and how he was treated in service.  With workman's compensation, the appellant's psychiatric symptoms are attributable to the appellant's employer for allowing the appellant and his wife to incur mite bites.

The Board does not come to this conclusion lightly; rather, it is based upon a thorough review of all seven volumes of the appellant's claims file.  

The Board finds it incredible that a person who has been using a cane since at least 1990, using a walker since 1992, and confined to a wheelchair since approximately 2003 (or 2005) has essentially no lower extremity atrophy.  A September 2000 VA treatment record shows the examiner described the appellant as walking in with a walker and sitting with discomfort during the meeting.  A November 2000 VA treatment record shows the examiner found some "give way weakness" in the left lower extremity, but he "question[ed the appellant's] motivation" during strength testing.  He stated the right lower extremity seemed "entirely normal."  

A December 2000 VA examination report shows the appellant reported that even standing for five minutes caused a flare-up and that he was limited to walking for three minutes.  A separate December 2000 VA examination report shows the examiner noted that the appellant was ambulating with a walker and "limp[ed] badly without it."  When addressing whether there was any evidence of muscle wasting or atrophy to represent direct effect of nerve damage or disuse, the examiner wrote, "None seen."  (At that point, the appellant had been using a walker for eight years.)  A January 2001 VA treatment record shows the appellant being treated for burns he received when crawling underneath his house to repair a water leak.  The fact that the claimant was able to crawl under his house after having been using a walker for nine years, and one month after stating that he could neither walk for more than three minutes nor stand without a flare up further damages his credibility.  

A July 2004 VA treatment record shows that the appellant requested a new walker.  The kinesiotherapist stated he examined the walker, which was in "poor condition" and gave the appellant a new walker.  Less than one year later, in April 2005, the appellant requested a new walker again.  The same kinesiotherapist examined the walker and stated it was in "poor condition."  He added, "I am unsure how patient is going through these 'Heavy Duty' walkers so easily.  We have been replacing them every 6-8 months.  I would agree he is an active user of the walker, but the constant wear on these walkers appear[s] inconsistent with patient's size and what the walker was intended for."  At the June 2006 VA neurological examination, the appellant reported he had been "mostly confined to a wheelchair for the last three years" and "about 25% of the time he uses a walker to move about the home."  It is difficult to reconcile how the appellant can be in a wheelchair for the majority of 2005, allege that he used his walker only 25 percent of the time while at home, and yet need a new walker so frequently.  

When the appellant was examined in June 2006, the examiner noted that the appellant's thighs and calves measured equally and that "[t]here is no evidence at all of major motor atrophy or fasciculation."  Thus, despite the appellant's claim that he had been "mostly confined" to a wheelchair for the past three years, there was no lower extremity atrophy indicating a lack of use for all these years.  Despite this lack of atrophy the appellant amazingly was awarded a 100 percent evaluation for lower extremity axonal neuropathy since March 27, 2002, under Diagnostic Code 5110.  That Diagnostic Code contemplates loss of use of the feet.  See 38 C.F.R. § 3.350(a)(2)(i) (loss of use of a foot will held to exist when no effective function remains).  These facts do not add up.

The Board is aware that in its February 2002 decision, it provided a very short statement regarding the appellant's lack of credibility.  See February 2002 decision on pages 11-12.  There, the Board stated, "Initially, the Board notes that the appellant's history seems facially and highly suspect."  Id.  Clearly, the discussion in this decision regarding the appellant's credibility has been laid out in much more detail than it was in the February 2002 decision.  Back in 2002, it was common for the Board not to attack a veteran's credibility.  Over the years, however, case law has required the Board to make more detailed credibility determinations; hence, the reason the Board's credibility analysis is as detailed as it is in this decision.  Additionally, it must be noted that as additional records have been associated with the claims file since its 2002 decision, the Board has seen additional evidence regarding the appellant's lack of any credibility.

III.  Analysis

The Board has reviewed all the evidence in the appellant's claims files, which includes his written contentions, his representative's contentions, service treatment records, private and VA medical records, the records from the Social Security Administration, and testimony at the Board hearing.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Left Carpal Tunnel Syndrome

In the March 2007 rating decision, the RO granted entitlement to service connection for left and right carpal tunnel syndrome, and assigned 10 percent and 20 percent evaluations, respectively, effective June 13, 2006.  The appellant argues that the left carpal tunnel syndrome should be 20 percent disabling, like the right carpal tunnel syndrome. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The appellant is left handed.  The RO evaluated the appellant's left carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for complete or incomplete paralysis of the median nerve, which affects parts of the wrist, hand, and fingers.  Under that code, complete paralysis of that nerve in the dominant, or major, upper extremity is rated as 70 percent disabling.  Incomplete paralysis of the major median nerve is rated at 50 percent if severe, 30 percent if moderate, and 10 percent if mild. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent as of June 13, 2006, for left carpal tunnel syndrome.  The representative has argued that the appellant's left carpal tunnel syndrome should be evaluated as 20 percent disabling like right carpal tunnel syndrome has been rated.  The Board disagrees.  

At a July 2006 VA electromyography the results showed a "[m]oderately severe right sided carpal tunnel syndrome" with "milder left sided carpal tunnel syndrome."  (Italics added.)  An electromyography test is an objective study, and the Board accords the test high probative value.  The appellant's left carpal tunnel syndrome is clinically shown to be milder than the right, and the Board finds that it is no more than mildly disabling to warrant an evaluation in excess of 10 percent.  

The Board acknowledges the appellant's multiple allegations of greater weakness in his left upper extremity, and reports by medical professionals that the left upper extremity shows greater weakness than the right  The Board accords the appellant's statements no probative value due to his lack of credibility.  As discussed in detail above, the appellant has clinically demonstrated that he manipulates his body so that clinical findings support his allegations of extremity weakness.  Thus, any clinical findings showing that the left upper extremity is worse than the right upper extremity is rejected.  For example, the finding that the appellant's left grip is 50 percent of that on the right is rejected.  See June 2006 VA examination report.  The examiner noted that "all extremities measure roughly equally."  During the sensory examination, the examiner stated, "This is probably over exaggerated by the [V]eteran, but upper extremity two-point tactile sensation cannot be discriminated even at 1 c[entimeter] distance between points.  This is in all fingers of both hands and does not seem to be a valid physical finding."  In his discussion, the examiner stated that it seemed "evident that the [V]eteran may be magnifying some of his symptoms."  

The Board finds no credible evidence that establishes that the left carpal tunnel syndrome is more than mildly disabling.  Hence, no more than a 10 percent evaluation is warranted as of June 13, 2006.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).

Under the holding in Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the  disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left carpal tunnel syndrome is inadequate.  A comparison of the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for carpal tunnel syndrome shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate-which it manifestly is not-the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The appellant has not required any hospitalization for his left carpal tunnel syndrome.  There is no evidence of marked interference with employment due to this disability.  There is nothing in the record that suggests that the appellant's left carpal tunnel syndrome itself markedly affected his ability to perform his job, as the appellant has indicated he stopped working back in 1992 because he was laid off from his job or because of other service-connected disabilities.  Moreover, there is no objective and credible evidence in the records of an exceptional or unusual clinical picture.  Any allegation that his service-connected disability is exceptional or unusual is rejected because the Board finds the appellant has no credibility.

In short, there is nothing in the record to indicate that the service-connected disability left carpal tunnel syndrome causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons described above, since June 13, 2006, the appellant's left carpal tunnel syndrome has not met the criteria for a rating in excess of the current 10 percent rating.  


B.  Earlier Effective Date for Service Connection for Neuropathic Bladder

The RO granted entitlement to service connection for a neuropathic bladder in a May 2009 rating decision and assigned a 60 percent evaluation, effective February 12, 2007.  The appellant appeals the effective date assigned, arguing that it should go back to August 4, 1992, which is the date of claim.  

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than February 12, 2007, for the award of service connection for neuropathic bladder.  The reasons follow.

In a February 12, 2007, medical opinion, a VA physician essentially attributed the neuropathic bladder to service, although he also found that he was "unable to relate" the neuropathic bladder to the actual fall in service.  Rather, he concluded it was "more likely than not" that the appellant's neuropathic bladder "began at the time of his service enlistment and perhaps in some way w[as] related to his back injury, but up to this point no one has been able to say how or why."  This medical opinion was the basis upon which the RO granted service connection for a neuropathic bladder.  

The Board is bound by the final determination made by the RO; however, there is no duty to compound an error.  In other words, the RO has granted service connection for neuropathic bladder and absent an attempt by the RO to sever this benefit, the Board will not disturb that finding.  Still, as will be explained below, the Board finds that the February 2007 medical opinion relied upon evidence that is not credible in making the positive opinion that the neuropathic bladder was incurred in service.  Prior opinions that provided a positive nexus to service also relied upon evidence that is not credible or not accurate.

As described above, the Board finds that the appellant is not even remotely a credible historian.  His allegations that he has had urinary hesitancy immediately or soon after the fall and while still in-service are completely rejected for several reasons.  First, there is the appellant's overall credibility and lack of reliability.  The appellant reported to the February 2007 examiner that he was beaten about his genitalia (although he has reported the urinary problems began prior to the rape).  The Board finds no credible basis to find that a rape ever occurred.  

Second, the appellant has displayed no hesitation whatsoever of reporting physical or psychiatric symptoms.  He has argued that he reported the urinary hesitancy in service and that the service doctors did not write it down.  He has stated that he reported multiple symptoms and that the doctors wrote only some of the symptoms he reported.  Yet when he had an opportunity to claim urinary hesitancy in his August 1986 VA Form 21-526 application for service connection, he made no mention whatsoever about urinary hesitancy.  Rather, he reported a left hip disorder and a psychiatric disorder, which symptoms are consistent with the service treatment records.  

The appellant underwent two VA examinations in October 1986, and such examination reports are silent for any complaints or findings of any urinary hesitancy.  The appellant was seen regularly at VA from the time he was discharged from service in August 1986 until November 1987, i.e., a period of over one year.  During that time he underwent multiple tests, a hip procedure, electromyography, bone scan, and counseling.  Yet he never reported any urinary problems.  An objective observer simply has to review these records to conclude that the appellant has no hesitation in reporting multiple physical and psychiatric symptoms that he was experiencing at the time.  Thus, the lack of report of any urinary problems is evidence against a finding that the appellant had urinary symptoms at or soon after the fall.

When the appellant underwent an October 1988 examination by a private physician, he reported such symptoms as left hip and low back pain.  The examiner found "no bowel or bladder symptoms."  This would indicate that the examiner specifically asked the appellant whether he had such problems, and the appellant denied both.  Strangely enough, this examination was after a June 1988 VA referral for voiding dysfunction.  The contradictory finding is not surprising, since the appellant's history changes and depends on whom he is talking to.  Again, with VA, in 1992 and through 1995, all of his psychiatric problems were attributable to the alleged in-service rape.  With his claim for workers compensation at that same time, all of his psychiatric problems were attributable to the mite bites he received while working as a key maker.

Prior to February 12, 2007, any positive medical opinion relating a neuropathic bladder to service or to the lipoma in the thoracic spine was either based upon an incomplete review of the record, based upon an inaccurate history provided by the appellant, or was simply a finding, which was not supported by a full explanation of how that conclusion was reached.  

For example, the appellant saw Dr. B with VA regularly for neurological complaints.  In a September 1992 Doctor's Certificate, Dr. B attributed the bladder problems to the injury in service noting that "MRI shows damage [to] back & hip."  Dr. B., however, provided no explanation for this conclusion.  

Notably, a May 1992 VA treatment record shows that VA neurosurgery reviewed an MRI with a doctor at UCLA.  They agreed that no thoracic spine compression was apparent.  The appellant's urologic problem was discussed with another physician, who stated the appellant had an atonic bladder, which pointed to either a conus lesion or peripheral nerve lesion.  An August 1992 VA myelogram of the cervical, thoracic, and lumbar spine was normal.  There were no extradural defects, spinal stenosis, or nerve root compression identified.  An August 1992 CT scan from C4-C5 to T10-T1 demonstrated a lipoma in the thoracic spine, which did not cause mass effect, and there was no compression of the spinal cord or effacement of the thecal sac.  Thus, the contemporaneous records do not support Dr. B's conclusion.

An October 1995 VA hospitalization summary report shows that the appellant was presented to the "Grand Rounds," where, after thorough evaluation by the faculty, it was decided that the appellant did not have spinal epidural lipoma but simply excess fat due to his obesity, which was causing his symptoms.  They found no evidence of spinal cord compression or radiculopathy to account for the various symptomatology.  

A November 2000 VA outpatient treatment report shows that the appellant was seen at neurology for his bladder complaints.  The examiner stated he was unable to square the appellant's "complaints with any precise anatomic lesion(s) location" and concluded there was no active neurologic disease.  

These records refute the finding made by Dr. B. in September 1992.  

In a January 2003 VA examination report, the examiner had the opportunity to review the evidence of record and determined that the appellant's bladder dysfunction was not due to his spinal cord lipoma, but was rather a diffuse systemic or pelvis process.  The examiner, however, also stated that, "Based upon the temporal relationship of the trauma from the fall or the subsequent rape, there is a possibility of causation in the absence of other etiology."  The problem here is that the appellant reported to this examiner that he fell into a five-and-one-half-foot-deep trench, which the Board rejects as a complete fabrication.  No such event happened in service.  The appellant also reported being raped by three people and incurring a genital injury, which facts the Board rejects.  The examiner also stated, "Shortly after that[,] he began to notice urinary hesitancy."  Hence, this opinion is tainted by inaccurate facts.  Simply put, the examiner did not question the credibility of his patient, the claimed severity of the fall, or the claimed rape as described by the appellant.  

In a June 2006 medical opinion, a VA examiner found that it was unclear that any of the appellant's neurologic problems were related to the fall and injuries that were reported to have occurred in-service.  (Again, the Board rejects the rape injury allegation by the appellant).  The examiner found them not to be mechanically related.  In a December 2006 addendum, this same VA examiner provided an explanation for why he felt that the neurological symptoms were not related to the fall that he had in boot camp.  He stated the following, in part:

Actually, at the time of surgery[,] he had a strip of fat removed from the thoracic spine, which was identified by pathology as normal epidural fat.  The diagnosis of thoracic lipomatosus has been carried on in his record erroneously ever[] since then.  There never has been any evidence of compression of any neurologic tissue, either before or after this laparotomy was done.  His last MRI of the thoracic spine done at Portland 02/17/04 shows no evidence for cord compression at any level of the thoracic spine.  There is no significant mass effect on the thecal sac[] or cord.  No cord signal changes were evidence.

The examiner reiterated this determination in the February 2007 addendum wherein he stated that after "extensive review of [the appellant]'s records," he was unable to relate the neuropathic bladder to the fall in service.  

The Board finds that the June 2006, December 2006, and February 2007 medical opinions from the same physician are the most probative evidence when it comes to addressing whether the neuropathic bladder is attributable to the service-connected lipoma of the thoracic spine and outweighs any prior medical opinion, wherein the examiner made a conclusion that it was related to the lipoma.  This specifically includes the July 2006 VA medical opinion from Dr. JS.  He concluded that it was his impression that the appellant's fall in service related to the voiding dysfunction.  However, it is clear that Dr. JS's medical opinion was based upon an inaccurate history provided by the appellant and was not based upon a thorough review of the records.  Dr. JS stated that the appellant had voiding problems at the time of the fall.  The Board rejects this allegation by the appellant as not credible.  Dr. JS noted that whether or not the appellant's lipoma was contributing to the urinary retention problem was "uncertain" to him.  He then noted he had asked for a review of the appellant's "old records."  Nowhere can the Board find an addendum wherein Dr. JS confirmed his medical opinion after having reviewed the "old records."  Thus, the July 2006 medical opinion as to the urinary problems being due to the lipoma is outweighed by the December 2006 and February 2007 addendums.

The same examiner in the December 2006 and February 2007 addendums made a determination that he felt that the appellant's neuropathic bladder was temporally related to service in that it occurred at the same time as the appellant's service.  This conclusion by this examiner, as well as the July 2006 examiner, is clearly based upon history reported by the appellant, as there is no objective, contemporaneous documentation to show that the urinary problems began in service.  The Board has concluded that based upon the facts in this case, the lack of evidence of documentation of urinary symptoms is evidence against the appellant's claim.  

In the February 2007 addendum, the VA examiner stated that the documentation in 1988 of bladder complaints substantiated the appellant's allegation of having bladder problems in service as he noted, "The [V]eteran, of course, has always maintained that these symptoms immediately followed hi[s] back injury.  It is therefore my opinion that more likely than not" that the appellant's neuropathic bladder began at the time of his service enlistment.  The Board rejects this conclusion because the Board specifically finds that the claimant's allegations that he had urinary problems immediately after the July 1986 fall are NOT credible.  It is clear that the examiners who have attributed the onset of the urinary problems to the appellant's service have based such statements on the history the appellant has provided, which history is completely rejected by the Board.  

When a medical opinion relies upon a history provided by the appellant, which the Board finds is inaccurate and/or false, that medical opinion is accorded no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Thus, the Board finds that prior to February 12, 2007, the preponderance of the evidence is against a finding that the appellant's neuropathic bladder had its onset in service.  Again, the appellant is not a credible historian.

The Board acknowledges the representative's argument that the holding in McGrath v. Gober, 14Vet. App. 28, 35 (2000), allows for an effective date of April 1992.  She states that it is irrelevant when critical evidence was submitted during the claims process.  In that case, the Court stated that when an original claim for benefits is pending on the date on which the evidence is submitted, it is irrelevant if the evidence was submitted over 20 years after the claim is filed.  Id.  However, the Board must point out that the Court also noted that, "Of course, whether or not that evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for the Board to determine.  Id.  (Emphasis added.)  

In this case, the Board finds that at no time prior to February 12, 2007, was there credible evidence (which includes medical opinions based on the appellant's factitious medical history) that his neuropathic bladder had its onset in service.  The Board has explained in detail why it has profound issues with the appellant's credibility (the lack thereof).  In every instance where the examiner attributed the onset of the neuropathic bladder to service, it has been based on the appellant's report that he began having urinary problems in service.  The Board cannot and will not accept any of the facts alleged by the appellant that his urinary problems began in service, as he has shown to consistently manipulate and misrepresent facts.  Additionally, there is no objective evidence showing that the appellant had urinary problems while still in service or soon after service discharge.  Nowhere in either the service treatment records, the appellant's original application for compensation benefits, and the VA treatment records dated immediately after the appellant's service discharge did he ever mention a urinary problem.  Again, the appellant's history of compensation claims with VA shows that he is not one to hide symptoms he believes he is experiencing.  Had he been experiencing urinary problems in service or immediately upon service discharge, the Board finds he would have reported such.  More importantly, however, is the Board's finding that the appellant's allegations have no credibility because of the multiple inconsistent and factitious facts he has alleged throughout the course of his appeal.  Medical opinions which are based on that factitious history are only as good as the facts on which they are predicated.  Given the lack of a credible medical history the medical opinions as to the etiology of the neuropathic bladder are rejected.  The Board is not bound to accept medical opinions which are based on history supplied by a claimant where that history is unsupported by the medical evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458 (1993); Guimond v. Brown, 6 Vet.App. 69 (1993).

The effective date will be determined based upon "facts found" but will not be earlier than the date of claim.  38 U.S.C.A. § 5110(a).  The statute does not allow only one date to control the effective date.  Rather, Congress recognized that there would be circumstances where the effective date for the award of a benefit should be after the date of claim.  Id.  The facts in this case is one of those circumstances for all the reasons stated above.  

For the reasons described above, entitlement to an effective date earlier than February 12, 2007, for the award of service connection for neuropathic bladder is denied.  Hence, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

C.  Earlier effective date for Service Connection for Lower Spine Condition

The RO granted entitlement to service connection for a low back condition in a December 2003 rating decision and assigned an effective date of July 2, 2002.  The appellant has appealed the effective date assigned, arguing that it should go back to August 4, 1992, which is the date of claim.  

Initially, entitlement to an earlier effective for a lower spine disorder was denied in a February 2009 Board decision.  The Board determined that a February 2002 Board decision that reopened the claim for entitlement to service connection for a back disability and granted service connection for "spinal lipoma" had implicitly denied service connection for a low back disability.  The appellant appealed the Board's decision.  In May 2010, the appellant and the Secretary of VA filed a joint motion to vacate the Board's February 2009 decision.  The Court granted the motion that same month.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than July 2, 2002, for the award of service connection for lower spine condition.  The reasons follow.

A November 1989 Board decision denied entitlement to service connection for a low back disorder.  That decision is final, and the appellant is prevented from obtaining an effective date earlier than November 1989 for the award of service connection for a low back disorder.  38 U.S.C.A. § 7104 (West 2002).

In reviewing the record again, the Board concedes that the claim for service connection for a low back disorder has been pending since 1992.  However, that does not change the Board's finding that an effective date earlier than the July 2, 2002, date currently assigned is not warranted.  The analysis is very similar to that provided above regarding why the Board will not award entitlement to an earlier effective date for the grant of service connection for neuropathic bladder.  Specifically, records dated prior to July 2, 2002, wherein medical professionals attribute the low back "condition" to service or a service-connected disability have been based upon history reported by the appellant.  As noted above, that history is rejected due to the lack of reliability of any statements coming from the appellant.

In reviewing the service treatment records in detail, the Board finds that the appellant did not injure his back at the same time he injured his left hip, as is alleged.  For example, in the July 11, 1986 entry, the examiner stated the appellant "states he strained his lower back" [one week ago at] MEPS [(Medical Entrance Processing Station)].  Also[,] while marching foot was caught in a trench now his [left] hip hurts."  A separate July 11, 1986 service treatment record shows the examiner wrote, "27yo [white male] 3 days ago while marching - [left] foot fell in hole, felt hip pop, has had pain since. . . .  [Low back pain] for 1 w[ee]k resolving."  Yet another separate July 11, 1986 service treatment record shows the examiner wrote, "P[atien]t states he strained his back while at MEPS + caught his foot in a trench while marching after arrival at NTC [(Naval Training Station)]."  The examiner wrote that the appellant had stepped into a ditch one day ago and sustained a mild back strain while lifting one week ago.  

Whether reading each individual service treatment record alone or together, one would conclude that the low back strain happened prior to the left hip injury.  The Board is aware that in the July 11, 1986, Emergency Care and Treatment record, the examiner wrote, "1 d[ay] ago stepped in ditch + twisted [left] low back and [left] hip."  While one could argue that this means he sustained an injury to his back, the Board does not find that the service treatment records support such a finding.  Again, it is overwhelmingly clear from the three medical records created on July 11, 1986 that the appellant sustained a back strain prior to the left hip injury.  Just because one twists his back does not mean that a spinal injury occurred.  Rotation of the spine when testing range of motion involves twisting the spine.  Additionally, in reviewing each service treatment record following the three, July 11, 1986 entries, nowhere does any examiner address the appellant's low back.  See July 14, 1986, July 18, 1986, July 21, 1986, July 27, 1986, and August 4, 1986, service treatment records.

The Board finds as fact that the appellant did not sustain a chronic back strain or injury when he injured his left hip.  See also VA Form 21-526, Veteran's Application for Compensation or Pension, received in August 1986, at item numbers 24 and 26 (wherein appellant claimed he was seeking service connection for left hip injury that occurred on July 9, 1986.  He made no mention of a low back disability or injury); VA Form 21-2545, Report of Medical Examination for Disability Evaluation, signed by the appellant in August 1986, at item numbers 14, 15, 16 and 17 (He was again silent for any complaints of low back pain.).  These records are silent for a low back injury at the time of his left hip injury.  Again, just because someone twists his back does not mean that a chronic disorder was incurred.  Supporting this finding was that the examiner (who noted the twisting of the back) wrote that the back was negative for sprain and that the appellant had full range of motion with a normal gait with full weight bearing and negative straight leg raising.  Thus, there was no evidence of residuals of a low back injury at that time.

Further supporting this finding is that while the appellant was pursuing service connection for his left hip injury, he did not report low back pain at that time.  At the October 1986 VA orthopedic examination, the appellant did not report a low back injury.  At the October 1986 VA psychiatric evaluation, he did not report a low back injury.  The November 1986 operation report for left hip trochanter bursa shows the examiner wrote that the appellant had a complaint of post traumatic snapping left hip, which had occurred in July 1986.  That record is silent for low back complaints.  Strangely, though, at the time of the December 1986 VA examination, the appellant reported a history of hip snapping and a "strange sensation in his back on movement."  Following that examination the appellant was not diagnosed with a back disorder but rather was referred to psychiatry in light of his somatic complaints.  Due to the multiple, inconsistent statements from the appellant, the Board accords such report of fact as not credible.  See also VA treatment records dating from August 1986 through January 1987.  

The appellant's allegation of chronic low back pain since the July 11, 1986 left hip injury is rejected for three reasons.  First, the service treatment records do not support his allegations of chronic low back pain in service.  Rather, they show continuous complaints of left hip pain.  Second, the appellant did not seek compensation benefits for his low back upon service discharge (but had the sense to file a claim for a left hip and psychiatric disorders).  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding that the appellant developed a low back disability in service.  Third, and most importantly, the appellant is not credible in light of his multiple inconsistent and factitious facts he has alleged throughout the appeal.

As to the service treatment records, a thorough review of them fail to show continued chronic low back pain after July 11, 1986.  The appellant's allegation that the doctors failed to report his complaints is rejected as not credible.  First, in doing so the appellant is attacking the presumption of regularity.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials." citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14- 15 (1926)).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Id. at 220.  The only evidence upon which the appellant relies are his own assertions.  This is insufficient to rebut the presumption of regularity.  There is no evidence that the doctors consistently and purposefully failed to fully record his complaints.  See id.  As such, the appellant has not submitted evidence to rebut the presumption of regularity.

Second, it is not credible that examiner would intentionally fail to record physical complaints alleged by the appellant, particularly when he was seen multiple times by multiple examiners.  The implication that all these medical professionals somehow conspired to not record physical complaints is rejected as not remotely credible.  Hurting the appellant's allegation is the second reason the Board finds that he did not have chronic low back pain in service.  If he was having chronic low back pain in service, why did he not include a claim for compensation benefits for such disability when he was discharged from service?  The appellant completed the July 1986 VA Form 21-526 and wrote down only left hip and psychiatric disabilities.  The 1986 VA treatment records also do not show any complaints by the appellant of low back pain.  His application for benefits is entirely consistent with the service treatment records.

The first objective evidence of a low back deformity was in a July 1987 CT of the L5-S1 disc space.  The impression was a small central and perhaps slightly left-sided disc herniation at the L5-S1 level.  Even, then, however, the clinical findings failed to establish that the appellant was having genuine symptoms as a result of a low back disability at that time and for years thereafter.  This will be explained in more detail below.

It is unclear whether the private examiners who examined the appellant in September and October 1988 attributed the appellant's low back complaints to service or the service-connected lipoma.  However, the appellant reported to both examiners that he had fallen into a ditch with multiple men falling on top him.  As noted above, the Board rejects that history as not credible.  There is no evidence that either examiner questioned the veracity of such "facts."  Their findings were clearly based on evidence that is not credible.  Accordingly, if an argument is to be made that either examiner attributed the post service low back disability to service or a service-connected disability, the Board rejects the opinions as an inaccurate report of what really happened in service.  See Black; Swan; Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The September 1992 medical certificate completed by a VA physician who stated that the appellant had incurred left sided weakness and bladder problems in service, is rejected because there is no evidence that he had reviewed the evidence of record, and because it is incredibly likely that he wrote that based upon the unverified history reported by the appellant.  Cf. August 1992 VA myelogram of the entire spine showing that the lumbar spine was normal without no extradural defects, spinal stenosis, or nerve root compression identified; September 1992 electromyography results showing normal electromyography of the left lower extremity and of the left and right lumbosacral and thoracic paraspinal muscles.  The basis for rejecting the medical certificate described above on page 31 is incorporated herein. 

It is clear that in the October 1993 VA examination report, the examiner based his medical opinion on the appellant's report of "walking with a group of sailors when he fell into a trench, approximately 5.0-ft deep, and five other individuals fell into the trench and on top of him."  Again, that history of rejected as not credible.  In stating that the appellant's low back pain had continued, he stated, "[The appellant] sustained a back and left hip injury on 07-09-86, as described in the above history."  Such history is a complete misrepresentation of what happened in service, and any nexus opinion provided based upon those factitious facts is rejected.

The appellant was hospitalized in October 1995.  There, the examiner reported that the appellant fell into a trench or bunker along with other Navy "officers" (sic) in San Diego boot camp as a new recruit and was at the bottom of the pile sustaining blunt trauma to the back mostly his thoracic back, and head.  He reportedly was dazed and sustained a left hip dislocation and probable trochanteric fracture and severe spinal back pain from the thoracic to the lumbar spine region.  Again, this is a complete fabrication as to what happened in service.  The appellant underwent a "thorough evaluation" by the faculty, and the examiner stated, "[I]t was decided that the patient did not have spinal epidural lipoma, but he simply has excess fat due to his obesity causing all the symptomatology mentioned above and also review of the scans with the neuroradiologist also indicated that the patient's spinal MRI had not changed really from when it was first described in 1990, and again there was no evidence of spinal cord compromise or radiculopathy to account for the various symptomatology."  The Board accords this hospitalization record high probative value because the appellant was hospitalized and underwent a thorough evaluation, and multiple examiners could not explain the appellant's symptoms (a common phenomenon in this case).  The faculty noted that the appellant needed to see a psychiatrist in relation to his physical symptoms.  Such is evidence against the appellant's claim that he had a genuine low back disability in 1995.

In a July 1996 VA examination report, the examiner was unable to attribute the appellant's impaired sensation in his left lower extremity to the June 1986 injury.  This does not support a finding that any symptoms attributable to the low back were due to service.  

Medical evaluations of the appellant's symptoms beginning in 1998 fail to establish a genuine disability associated with the appellant's low back.  When multiple examiners note that the clinical findings could not be explained anatomically, one has to wonder why that is consistently the case.  For example, when seen in March 1998, the examiner stated that the appellant's symptoms were likely unrelated to his back trauma or that he might have had an injury to the back, but that the lipoma was unrelated to the current symptoms.  In noting the appellant's progressive symptoms, the examiner stated, there was "no evidence from the previous scans that there is any spinal compression."  He added that the appellant had signs that were "hard to reconcile anatomically.  The change in sensation at midline is difficult to reconcile anatomically.  The patient has very little in the way of upper motor neuron signs in the upper and lower extremities.  Tone is normal, and the weakness is somewhat difficult to be sure of, given the pain."  (Bold added.)

When seen in November 1999, the examiner stated that the appellant presented with symptoms which he could not pinpoint to a specific anatomic abnormality.  A May 2000 VA treatment record shows the examiner concluded the appellant had a mixture of symptoms, "which are not easily localized anatomically."  A November 2000 VA treatment record shows the examiner stated, "Nonphysiologic exam today.  Cannot square his complaints with any precise anatomic neurologic lesion(s) location.  The examiner noted he questioned the appellant's motivation on strength testing.  

These findings by medical professionals are further supported by a December 2000 VA peripheral nerve examination.  That examiner was unable to find that the appellant had neurologic sequelae from the in-service injury.  When asked to identify spinal cord disease or injury or trauma to the nerve roots, the examiner wrote, "Not applicable."  The December 2000 VA examination report failed to show any lumbar spine disability at that time.  A May 2001 VA treatment record shows the examiner stated that it was still "unclear as to the source of the myriad of symptoms that this patient has."  A September 2002 VA spinal cord examination report shows a finding that the appellant's subjective complaints outweigh the objective findings and "little today is seen that can be attributed to the residuals of his [thoracic spine] surgery."  The examiner added that the appellant's sensory loss was not anatomic.  This same examiner made a similar finding in November 2003.  In that VA examination report, he stated, "Subjective complaints outweigh objective findings and again, little is found to suggest organic disease, though patient's level of functioning continues to deteriorate."  

In the now vacated September 2009 decision, the Board stated that a September 2002 VA examination report established a nexus between the low back condition and service.  In going through the claims file again, it is clear that the RO used clinical findings and medical opinion made in the October 2003 VA examination report to award service connection for the low back disorder.  Regardless, whether it was a medical opinion provided in the September 2002 or the October 2003 VA examination report, neither examination is dated prior to July 2002.  The facts show that the examiner relied, at least in part, on statements provided by the appellant when he provided his October 2003 positive opinion regarding the appellant's low back.  The VA examiner, Dr. WEM, had examined the appellant in December 2000, September 2002, and October 2003.  At the time of the December 2002 VA examination, the appellant reported he was "still having pain at the low back and left hip" one year after service discharge.  At the September 2002 VA examination, the appellant reported his back problems started in about 1986, which pain involved the thoracic spine, lumbar spine, and left hip with the symptoms having continued since that time.  The examiner also wrote, "He denies being totally well in the upper and lower back for even three months since military."  

The Board finds as fact that after the July 11, 1986, complaint of low back pain, the appellant had no other low back pain complaints both during service and post service until approximately one year after service discharge.  Thus, the September 2002 and October 2003 VA examination reports contained medical opinions based, in part, on the appellant's inaccurate history regarding his alleged chronic back pain.  Nevertheless, the current effective date for the low back condition is prior to either of these two VA examinations, and the issue before the Board is whether an effective date earlier than July 2, 2002, for this service-connected disability is warranted.  For all the reasons described above, the Board concludes that prior to July 2, 2002, the preponderance of the credible evidence is against a finding that the appellant's low back condition had its onset in service.  Again, the appellant is not a credible historian.  Any allegation he made of a chronic low back problem beginning in service is rejected, and any medical opinion based upon the appellant's medical history is similarly rejected.

The Board acknowledges that in the joint motion, the parties noted that the holding in McGrath, 14 Vet. App. at 35, allows for an effective date of April 1992.  The Board must, however, repeat a statement made regarding the claim of entitlement to an earlier effective date for the award of service connection for neuropathic bladder.  In McGrath, the Court also noted that, "Of course, whether or not that evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for the Board to determine.  Id.  (Emphasis added.)  The September 2002 and October 2003 medical opinions were based upon statements made by the appellant which are rejected as entirely not credible.  The Board cannot and will not accept any of the facts alleged by the appellant, as he has shown that he consistently manipulates and misrepresents the facts.  Thus, any medical opinion dated prior to July 2002 that is based upon the appellant's statements is rejected.

The effective date will be determined based upon "facts found" but will not be earlier than the date of claim.  38 U.S.C.A. § 5110(a).  The statute does not allow only one date to control the effective date.  Rather, Congress recognized that there would be circumstances where the effective date for the award of a benefit should be after the date of claim.  Id.  The facts in this case is one of those circumstances for all the reasons stated above.  

Entitlement to an effective date earlier than July 2, 2002, for the award of service connection for low back condition is denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

D.  Special Monthly Compensation

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1).

In this case, special monthly compensation is not warranted based on loss of use of a creative organ.  There has been no allegation by the appellant nor medical evidence of absence of one or both testicles.  The credible evidence of record does not show that the appellant experiences loss of use of a creative organ for VA purposes.  While the credible evidence of record shows that the appellant reported having erectile dysfunction, for which he is service connected, the dysfunction is intermittent and the claimant retains some normal sexual function.  

An April 1997 private psychiatric evaluation shows that the appellant reported he and his wife "still have sex."  At a January 2003 VA examination, the appellant reported that his sexual dysfunction had been gradual in onset and was getting worse.  He stated he was able to have intercourse and could ejaculate.  He noted he did not always reach orgasm and did not always ejaculate.  His major complaint was that he has a firm enough erection initially, but would lose it.  In December 2005, he reported having erectile dysfunction and difficulty with ejaculation.  The latter comment would imply that the appellant was able to obtain an erection, but that the problem was the inability to ejaculate.  At the June 2006 VA examination, the appellant reported being able to maintain "some erectile ability."  He stated he would lose erections easily and that he and his wife would try to have intercourse once a month.  

At the December 2009 VA examination, the appellant reported taking Vardenafil before intercourse.  He stated that vaginal penetration was not possible.  The examiner noted that the appellant reported using a pump and medication, which were occasionally effective in allowing intercourse.  The examiner made a specific determination that there was "NOT complete loss of the use of the creative organ," which he attributed to the appellant's report.  The appellant reported intercourse was frequently unsuccessful and unsatisfying because of the inability to maintain an erection for very long.  The appellant denied ejaculation.  

The competent and credible evidence of record does not show that the appellant experiences loss of use of a creative organ for VA purposes.   The appellant is service connected for erectile dysfunction; however, the credible evidence shows that he has not lost complete use of his creative organ.  In 2003, the appellant was able to ejaculate and have intercourse, but in 2009 stated he could have intercourse but could not ejaculate.  To the extent that he reported the inability to ejaculate, the Board does not find such report credible since the appellant's word and statements cannot be trusted.  The Board has accepted his 2009 statement (and 2003 and 2006 statements ) that he is able to have intercourse as true, since they are statements against interest in connection with this claim.  Statements against interest tend to be credible.  Cf.  Federal Rule of Evidence 804 (A statement that a reasonable person in the declarant's position would have made only if the person believed it to be true because, when made, it was so contrary to the declarant's proprietary or pecuniary interest or had so great a tendency to invalidate the declarant's claim against someone else or to expose the declarant to civil or criminal liability.)

Regardless of the appellant's allegation that he cannot ejaculate, the 2009 VA examiner made a specific finding that the appellant had not had complete loss of the use of a creative organ.  There is no competent and credible evidence to refute this finding.

As an aside, the appellant has attributed his entire erectile dysfunction to his service-connected disabilities and has stated that it began in 1989.  In the April 1997 report by Dr. Grattan, he noted that the appellant pulled down his trousers to show that his penis had been affected by the mite bites.  Dr. Grattan stated the appellant reported he could no longer have intercourse with his wife because she feared she might contract some obscure disease.  "Furthermore, any sexual activity aggravated his genital discomfort."  See April 1997 report by Dr. Grattan on page 19.  Based on this same report, the appellant had indicated he had had mite bites on his penis as early as 1992.  Id. on page 5.  Thus, based on statements the appellant made to Dr. Grattan, mite bites also impacted his ability to have sexual intercourse with his wife.  The appellant's allegations of having difficulty obtaining an erection must be weighed against the Board's finding that the appellant lacks any credibility.  Again, the appellant's word cannot be trusted and just because he says he has a certain disability or problem, does not make it so.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appellant is not entitled to special monthly compensation for loss of use of a creative organ.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left carpal tunnel syndrome as of June 13, 2006 is denied.

Entitlement to an effective date earlier than February 12, 2007, for the award of service connection for neuropathic bladder is denied.

Entitlement to an effective date earlier than July 2, 2002, for the award of a lower spine condition is denied.

Entitlement to special monthly compensation on account of loss of use of a creative organ is denied.


REMAND

The Board finds that additional development is warranted for the claims of entitlement to service connection for a right shoulder disability, and what evaluation is warranted for depression as of July 12, 2002.  

As to the right shoulder, the Board acknowledges the August 2007 medical opinion from the VA examiner, who stated, in part:

[T]he [V]eteran is now claiming service connection for bilateral shoulder condition secondary to his service[-] connected low back condition and neuropathy of the lower extremity, claiming that his condition is caused by using a walker.  In my [February 2007 addendum,] I stated that his bilateral carpal tunnel syndrome would be definitely related to use of his walker and trying to transfer himself and support himself in an abnormal fashion with the upper extremities and that should be considered service connected because of that.  I would surmise that his bilateral shoulder condition, whatever it is, would also be caused by or at least aggravated by his lower extremity neuropathy.  

(Italics added.)

The appellant argues that this establishes a basis to grant service connection for a right shoulder disability.  The problem is that nowhere in the seven volumes of evidence is there a diagnosis of a right shoulder disability.  Pain, standing alone, is not a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The August 2007 examiner was not able to diagnose a specific disability; rather, he stated "whatever it is" as to the appellant's right shoulder disability, which would indicate he, himself, did not know what the right shoulder disability was.  The Board finds that an examination (and not just a medical opinion) is necessary to decide the merits of the claim.  

As to the claim for what evaluation is warranted for depression as of June 12, 2002, in the October 2003 VA psychiatric evaluation, the examiner addressed the diagnoses under both Axis I and Axis II.  She stated, "Should there be any further question concerning the diagnosis in this case, a full battery of psychological testing would clarify the issue."  The global assessment of functioning score she assigned was based on the appellant's "personality presentation and somewhat due to his depressive symptoms."  A personality disorder cannot be service connected.  The Board finds that clarification is in order to determine how severe the service-connected depression is and not the personality disorder.

In the August 2007 VA psychological evaluation, the examiner was asked, "Is a social work assessment necessary to render an opinion?"  The examiner responded, "Yes."  Unfortunately, no such assessment has been provided.  Because the psychologist determined such assessment was necessary, the Board finds that a social and industrial survey be obtained.

Additionally, the Board finds that that the appellant should undergo a period of observation and evaluation so that VA medical professionals have an opportunity to discern between the psychiatric pathology attributable to the service-connected disability or disabilities and to the other co-morbid pathologies, including a personality disorder.  Two professionals have been unable to distinguish between the symptoms.  Thus, a period of observation and evaluation might assist in making that distinction.  During this period of observation and evaluation, the appellant should be scheduled for a general medical examination, a social and industrial survey, psychological testing, and a psychiatric evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant if he has received any treatment for his depression since 2009, and/or any treatment for a right shoulder disability.  The RO/AMC should assist the appellant with obtaining any relevant records the appellant identifies.  The appellant may also submit any private medical records himself.

2.  The RO must schedule the appellant for an orthopedic examination, to be conducted by a physician, to determine the nature and etiology of any right shoulder disability.  All indicated tests must be accomplished.  The claims folder and a copy of this DECISION/REMAND must be made available to and reviewed by the examiner.  The examiner must be advised that the appellant has shown himself to be of doubtful credibility.  See pages 7-24 of this decision.  The physician is to address the following questions:
   
(i) Does the appellant have a current right shoulder disability?  If so, what is the diagnosis?  The Board notes that a diagnosis of arthritis must be supported by radiological evidence.  
   
(ii)  If the answer to (i) is yes, the physician is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current right shoulder disability is related to the appellant's use of a walker?  A complete rationale for any opinion offered must be provided, which is based upon medical principles and evidence in the claims file.
   
In preparing the medical opinion, the examining physician must note the following:

* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance. 
* "It is not due to" means 100 percent assurance of non relationship.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is requested to append a copy of his/her Curriculum Vitae to the examination report.

3.  The RO must schedule the appellant for a period of observation and evaluation at a VA facility.  During the appellant's hospitalization, the following should be accomplished: (a) a social and industrial survey; (b) a general medical examination; (c) psychological testing; and (d) a psychiatric evaluation.  Each test will be addressed separately below.

4.  The RO must schedule the appellant to undergo a social and industrial survey.  The examiner must be advised that the appellant has shown himself to be of doubtful credibility.  See pages 7-24 of this decision.

5.  The RO must schedule the appellant for a general medical examination to be conducted by a physician, to address the service-connected physical disabilities that impact the appellant's depression.  All indicated tests must be accomplished.  The claims folder and a copy of this DECISION/REMAND must be made available to the examiner.  The examiner must be advised that the appellant has shown himself to be of doubtful credibility.  See pages 7-24 of this decision.  The physician is informed that the appellant is service connected for loss of use of his lower extremities, neuropathetic bladder, low back disability, left hip disability, carpal tunnel syndrome in both extremities, left shoulder disability, thoracic spine lipoma, erectile dysfunction, and scar on the thoracic spine.  

In addition to reporting all clinical findings and diagnoses, the physician is asked the following question:  At a December 2006 VA neurological examination, the appellant reported that for the prior year, he spent 90 percent of his time in a wheelchair.  During the physical examination, the physician stated the appellant had difficulty supporting himself with his legs, but noted "no evidence at all of major motor atrophy or fasciculation."  Moreover, "all extremities measure(d) roughly equally."  In your opinion, does the appellant have loss of use of his lower extremities?  
   
The examiner is requested to append a copy of his/her Curriculum Vitae to the examination report.

6.  The RO must schedule the appellant to undergo psychological testing to be conducted by a psychologist.  The examiner must be advised that the appellant has shown himself to be of doubtful credibility.  See pages 
7-24 of this decision.  Once the testing is completed, the psychologist should provide a report as to his/her findings.  

7.  Thereafter, and only thereafter, all of the above have been completed (i.e., social and industrial survey, general medical examination, and psychological testing), the RO must schedule the appellant for a psychiatric evaluation to be conducted by a psychiatrist to discern the psychiatric pathology attributable to the service-connected disabilities and the pathology attributable to co-morbid psychiatric disabilities, including personality disorder(s), which are not related to service or a service-connected disability.  The claims folder (which should contain the results of the social and industrial survey, the general medical examination, and psychologist testing results) and a copy of this DECISION/REMAND must be made available to and reviewed by the examiner.  The examiner must be advised that the appellant has shown himself to be of doubtful credibility.  See pages 7-24 of this decision.  The appellant has alleged he was raped in service.  The Board, as fact finder, has determined that no such rape occurred during service.  Thus, the psychiatrist is instructed to reject the appellant's allegation of having been raped in service.  The psychiatrist must review the April 1997 report by Dr. Robert Grattan and an April 1997 psychiatric re-evaluation by Dr. Nancy Smith, which reports are located in volume 5 of the claims folder and have been tabbed in green on the left side of the file.  

The psychiatrist is informed that the appellant is service connected for loss of use of his lower extremities, neuropathetic bladder, low back disability, left hip disability, carpal tunnel syndrome in both extremities, left shoulder disability, thoracic spine lipoma, erectile dysfunction, and scar on the thoracic spine.  He is service connected for depression as a result of his service-connected physical disabilities.

The psychiatrist is to address the following:

   (i) Please describe the extent that the appellant's service-connected disabilities alone have on his depression.
   
   (ii)  The psychiatrist should offer an opinion regarding the degree of functional impairment caused by depression alone, as opposed to any other psychiatric disorders found, to include, but not limited to, personality disorder(s).  The examiner should include a Global Assessment of Functioning score for the part of the appellant's psychiatric disability that is attributable to the service-connected disabilities, if possible.  
   
If the psychiatrist cannot distinguish between the symptoms attributable to the service-connected disabilities and those that are not attributable to service-connected disabilities, the psychiatrist should explain why.  Specifically, the psychiatrist should state whether the inability to attribute symptoms to the service-connected versus non-service-connected disabilities is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

The psychiatrist is requested to append a copy of his/her Curriculum Vitae to the examination report.

8.  The appellant is to be notified that it is his responsibility to report for the period of observation and evaluation and to cooperate in the development of the claim.  The consequences for failure to report for VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

9.  After the development requested is completed, the RO should review the evaluation reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO should especially ensure that all testing is completed as requested while the appellant is hospitalized for observation and evaluation.  If any of the reports are deficient in any manner (e.g., the examiner does not answer a question or does not append the Curriculum Vitae to the examination report), the RO must implement corrective procedures at once.  That is, the social and industrial survey, the general medical examination, and the psychological testing must be completed PRIOR TO having the appellant examined by a psychiatrist.

10.  Thereafter, the RO should readjudicate the claims of entitlement to service connection for a right shoulder disability, and what evaluation is warranted for depression as of July 12, 2002.  If any benefit is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


